Citation Nr: 0024105	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-48 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for neck cancer secondary 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO decision that denied service connection 
for neck cancer as secondary to Agent Orange exposure.  

The veteran has a pending claim for service connection for 
post-traumatic stress disorder (PTSD) which has not been 
adjudicated by the RO.  Thus, this claim is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran has presented a plausible claim for service 
connection for neck cancer as secondary to Agent Orange 
exposure.


CONCLUSION OF LAW

The claim of service connection for cancer of the neck as 
secondary to Agent Orange exposure is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
cancer, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The law provides that a veteran who served in Vietnam is 
presumed to have been exposed to certain herbicide agents 
(e.g., Agent Orange).  Service incurrence for respiratory 
cancers (cancer of the lung, bronchus, larynx, and trachea) 
will be presumed based on such exposure to such agents during 
Vietnam service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).  The specified period for the presumption of service 
incurrence for respiratory cancers is 30 years.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the instant case, the record shows the veteran served in 
Vietnam.  In 1995, he was found to have a tumor extending 
along the jugular vein to the base of the skull encasing the 
carotid sheath.  He was diagnosed as having cancer of the 
neck and head.  In a March 1997 letter, Phillip M. Vigneri, 
D.O., stated the veteran's cancer fell under respiratory 
cancers described under 38 C.F.R. § 3.309(e).  

The Board finds that the veteran's claim for service 
connection for neck cancer is well grounded, meaning 
plausible, as there is medical evidence of a current 
disability and medical evidence of presumed service 
incurrence.  Consequently, the Board allows the appeal to the 
extent that it finds that the claim is well grounded.  This 
does not mean that service connection is granted; rather, the 
merits of the claim is subject to further review, after the 
remand action discussed below.


ORDER

The claim for service connection for neck cancer is well 
grounded; the appeal is granted only to this extent.


REMAND

The question which must be addressed in the instant case is 
whether the veteran's neck cancer can be considered a 
respiratory cancer as described by 38 C.F.R. § 3.309(e).  
While the veteran's private physician has described his 
cancer as a respiratory cancer, in September 1998, a VA 
examiner noted the veteran had no evidence of any primary 
malignancies in the larynx, bronchi, trachea or lungs.  As 
the Board cannot exercise its own medical judgment, the 
veteran should be scheduled for a VA examination, to include 
an opinion as to whether his neck cancer is considered a 
respiratory cancer.

In addition, the veteran should be given an opportunity to 
submit medical records pertaining to his neck cancer which 
are not already on file.  Murincsak v. Derwinski, 2 Vet.App. 
363  (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for neck cancer since 
service.  Following compliance with 
38 C.F.R. § 3.159, complete clinical 
records of all such treatment not already 
on file should be obtained.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination by an 
oncologist to ascertain the nature and 
etiology of his neck cancer.  The claims 
folder must be provided to and reviewed 
by the doctor in conjunction with the 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician must give a 
medical opinion, with full rationale, as 
to whether the veteran's cancer of the 
neck is considered a respiratory cancer 
(i.e., cancer of the lung, bronchus, 
larynx, or trachea).  If the examiner 
does not find that the veteran's cancer 
involves the lungs, bronchus, larynx, or 
trachea, he/she must still over an 
opinion as to whether the veteran's neck 
cancer is respiratory in nature, and if 
so, provide a rational for such finding.  
Lastly, the examiner must comment on 
Phillip M. Vigneri, D.O. finding that the 
veteran has a respiratory cancer.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

 

